Exhibit (g)(1)(e) AMENDMENT # 36 is made as of February 11, 2015, to the DOMESTIC CUSTODY AGREEMENT, between JPMORGAN CHASE BANK, N.A. (“Bank”) and PROSHARES TRUST (“Proshares”), dated as of May 25, 2006, as amended from time to time (the “Agreement”). The Bank and ProShares hereby agree to replace each of Exhibit 1 and Schedule A to the Agreement in their entirety with the respectively corresponding Exhibit 1 and Schedule A attached hereto.Except as amended hereby, all other terms and conditions of the Agreement remain unchanged and the Agreement shall remain in full force and effect and the parties agree that as of date hereof, this Amendment shall form a part of the Agreement. IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by their respective officers or authorized representatives as of the day and year first above written. PROSHARES TRUST /s/ Todd B. Johnson Name:Todd B. Johnson Title:President JPMORGAN CHASE BANK, N.A. /s/ Josh Jacobs Name: Josh Jacobs Title: Vice President 1 EXHIBIT 1 PROSHARES TRUST PORTFOLIOS THAT ARE PARTIES TO THIS DOMESTIC CUSTODY AGREEMENT (As of February 11, 2015]) NAME Tax ID 1. ProShares Short S&P500 20-3689256 2. ProShares Short QQQ 20-3689265 3. ProShares Short Dow30 20-3689300 4. ProShares Short MidCap400 20-3689284 5. ProShares UltraShort S&P500 20-3836953 6. ProShares UltraShort QQQ 20-3836962 7. ProShares UltraShort Dow30 20-3836977 8. ProShares UltraShort MidCap400 20-3836984 9. ProShares Ultra S&P500 20-3689227 10. ProShares Ultra QQQ 20-3689103 11. ProShares Ultra Dow30 20-3689206 12. ProShares Ultra MidCap400 20-3689184 13. ProShares Ultra SmallCap600 20-5966033 14. ProShares Ultra Russell2000 20-5963205 15. ProShares Short SmallCap600 01-0879232 16. ProShares Short Russell2000 20-5963749 17. ProShares UltraShort SmallCap600 20-5966134 18. ProShares UltraShort Russell2000 20-5963622 19. ProShares Ultra Basic Materials 20-5974078 20. ProShares Ultra Consumer Goods 20-5974160 21. ProShares Ultra Consumer Services 20-5974211 22. ProShares Ultra Financials 20-5974401 23. ProShares Ultra Health Care 20-5974479 24. ProShares Ultra Industrials 20-5974536 25. ProShares Ultra Oil & Gas 20-5974576 26. ProShares Ultra Real Estate 20-5974751 27. ProShares Ultra Semiconductors 20-5974819 28. ProShares Ultra Technology 20-5974619 29. ProShares Ultra Utilities 20-5974703 30. ProShares UltraShort Basic Materials 20-5974903 31. ProShares UltraShort Consumer Goods 20-5974952 2 32. ProShares UltraShort Consumer Services 20-5975042 33. ProShares UltraShort Financials 20-5975143 34. ProShares UltraShort Health Care 20-5966268 35. ProShares UltraShort Industrials 20-5966737 36. ProShares UltraShort Oil & Gas 20-5967327 37. ProShares UltraShort Real Estate 20-5967533 38. ProShares UltraShort Semiconductors 20-5967573 39. ProShares UltraShort Technology 20-5967363 40. ProShares UltraShort Utilities 20-5967398 41. ProShares Ultra Russell1000 Value 20-5967698 42. ProShares Ultra Russell1000 Growth 20-5967660 43. ProShares Ultra Russell MidCap Value 20-5972566 44. ProShares Ultra Russell MidCap Growth 20-5967761 45. ProShares Ultra Russell2000 Value 20-5972710 46. ProShares Ultra Russell2000 Growth 20-5972626 47. ProShares UltraShort Russell1000 Value 20-5972877 48. ProShares UltraShort Russell1000 Growth 20-5972820 49. ProShares UltraShort Russell MidCap Value 20-5973025 50. ProShares UltraShort Russell MidCap Growth 20-5972981 51. ProShares UltraShort Russell2000 Value 20-5973176 52. ProShares UltraShort Russell2000 Growth 20-5973099 53. ProShares Short MSCI Emerging Markets 26-0425684 54. ProShares Short MSCI EAFE 26-0426010 55. ProShares UltraShort MSCI Emerging Markets 26-0425564 56. ProShares UltraShort MSCI Japan 26-0425790 57. ProShares UltraShort MSCI EAFE 26-0425948 58. ProShares UltraShort FTSE China 25 26-0425417 59. ProShares UltraShort 7-10 Year Treasury 26-1353841 60. ProShares UltraShort 20+ Year Treasury 26-1353968 61. ProShares Ultra FTSE China 25 26-1686227 62. ProShares Ultra MSCI Japan 26-1686105 63. ProShares Ultra Telecommunications 26-2126869 64. ProShares UltraShort Telecommunications 26-2126749 3 65. ProShares Short Financials 26-2751472 66. ProShares Short Oil & Gas 26-2751491 67. ProShares Ultra MSCI EAFE 26-1865761 68. ProShares Ultra MSCI Emerging Markets 26-1865598 69. ProShares Ultra Russell3000 27-0215123 70. ProShares UltraShort Europe 27-0215713 71. ProShares UltraShort MSCI Pacific ex-Japan 27-0215761 72. ProShares UltraShort MSCI Brazil Capped 27-0215820 73. ProShares UltraShort MSCI Mexico Capped IMI 27-0215323 74. ProShares UltraShort Russell3000 27-0215181 75. ProShares Large Cap Core Plus 26-2670007 76. ProShares UltraPro S&P500 27-0368618 77. ProShares UltraPro Short S&P500 27-0368696 78. ProShares Short 20+ Year Treasury 27-0705063 79. ProShares Ultra 7-10 Year Treasury 27-1134361 80. ProShares Ultra 20+ Year Treasury 27-1134375 81. ProShares UltraPro Dow30 27-1549941 82. ProShares UltraPro MidCap400 27-1549427 83. ProShares UltraPro Russell2000 27-1550293 84. ProShares UltraPro QQQ 27-1549798 85. ProShares UltraPro Short Dow30 27-1550022 86. ProShares UltraPro Short MidCap400 27-1549529 87. ProShares UltraPro Short Russell2000 27-1550151 88. ProShares UltraPro Short QQQ 27-1549635 89. ProShares Short Basic Materials 27-1779511 90. ProShares Short Real Estate 27-1779615 91. ProShares Short FTSE China 25 27-1779991 92. ProShares Ultra Nasdaq Biotechnology 26-3639539 93. ProShares UltraShort Nasdaq Biotechnology 26-3639581 94. ProShares Ultra KBW Regional Banking 27-1779852 4 95. ProShares Short KBW Regional Banking 27-1779716 96. ProShares Ultra Europe 27-1780206 97. ProShares Ultra MSCI Pacific ex-Japan 27-1780296 98. ProShares Ultra MSCI Brazil Capped 27-1780485 99. ProShares Ultra MSCI Mexico Capped IMI 27-1780568 100. ProShares RAFI Long/Short 27-3968549 101. ProShares Hedge Replication ETF 27-4256573 102. ProShares UltraShort TIPS 27-2855220 103. ProShares Short High Yield 27-5040566 104. ProShares Short Investment Grade Corporate 27-5040865 105. ProShares UltraShort 3-7 Year Treasury 27-2856287 106. ProShares Short 7-10 Year Treasury 27-0704884 107. ProShares Ultra High Yield 45-1470999 108. ProShares Ultra Investment Grade Corporate 45-1471128 109. ProShares German Sovereign/Sub-Sovereign ETF 45-3419107 110. ProShares UltraPro 10 Year TIPS/TSY Spread 45-3571566 111. ProShares UltraPro Short 10 Year TIPS/TSY Spread 45-3571576 112. ProShares 30 Year TIPS/TSY Spread 45-3795433 113. ProShares Short 30 Year TIPS/TSY Spread 45-3795515 114. ProShares UltraPro MSCI Emerging Markets 27-1564659 115. ProShares UltraPro Short MSCI Emerging Markets 27-1564729 116. ProShares UltraPro 20+ Year Treasury 27-1564927 117. ProShares UltraPro Short 20+ Year Treasury 27-1564991 118. ProShares USD Covered Bond 45-4218033 119. ProShares UltraPro Financials 45-5439226 120. ProShares UltraPro Short Financials 45-5449466 5 121. ProShares Merger ETF 45-5493124 122. ProShares Global Listed Private Equity ETF 46-1549234 123. ProShares High Yield-Interest Rate Hedged 30-0760943 124. ProShares S&P 500 Aristocrats ETF 61-1719417 125. ProShares Investment Grade – Interest Rate Hedged 46-3707468 126. ProShares Short Term USD Emerging Markets Bond ETF 46-3718052 127. ProShares ProShares DJ Brookfield Global Infrastructure 80-0878465 128. ProShares CDS North American HY Credit ETF 46-5705868 129. ProShares CDS Short North American HY Credit ETF 46-5713490 130. ProShares CDS North American IG Credit ETF 46-5726415 131. ProShares CDS Short North American IG Credit ETF 46-5736448 132. ProShares MSCI EAFE Dividend Growers ETF 47-1181906 133. ProShares MSCI Emerging Markets Dividend Growers ETF 47-1210297 134. ProShares Morningstar Alternatives Solution ETF 47-1806743 135. ProShares USD Emerging Markets Bond - Interest Rate Hedged 46-5535040 136. ProShares Russell 2000 Dividend Growers ETF 47-2334486 137. ProShares S&P Midcap 400 Dividend Aristocrats ETF 47-2328114 138. ProShares Ultra Gold Miners 27-2855287 139. ProShares Ultra Junior Miners 47-2588371 140. ProShares UltraShort Gold Miners 27-2855402 141. ProShares UltraShort Junior Miners 47-2584287 6 SCHEDULE A PROSHARES TRUST FEE SCHEDULE FOR GLOBAL CUSTODY AND AGENCY SERVICES from JPMORGAN CHASE BANK, N.A. A.Global Custody Core Service Fees (all funds except ProShares Morningstar Alternatives Solution ETF) US Tiered Safekeeping Fee From To Annual Fee Basis Points [Redacted] [Redacted] [Redacted] [Redacted] [Redacted] [Redacted] [Redacted] [Redacted] Other Transactions Fee Transactions – DTC non-Russell index funds [Redacted] Transactions – DTC Russell index funds [Redacted] Transactions – Fed Book Entry [Redacted] Transactions - Physical/Private Placement [Redacted] Futures/ Options [Redacted] Wires [Redacted] In-Kind Transactions non-Russell index funds [Redacted] In-Kind Transactions Russell index funds [Redacted] Manual Instruction Surcharge [Redacted] B.Global Custody Core Service Fees (ProShares Morningstar Alternatives Solution ETF) *All Fees in: US Dollar [Redacted] Safekeeping & Administration Transactions (Buys/Sells, Receive/Deliver Free) Country of Settlement Basis Point Fee Fee per STP Transaction United States [Redacted] [Redacted] U.S. Transaction Fees Fee per Transaction Transactions - DTC [Redacted] Transactions - FBE [Redacted] Transactions - Physical/Private Placement [Redacted] Futures/Options [Redacted] Other Transaction Fees Fee per Transaction Checks [Redacted] Wires [Redacted] CLS Transactions (per leg) [Redacted] Interaccount Transfer(Cash and Securities, per side) [Redacted] MemoPosting * [Redacted] Cancelled Trade (in addition to transaction charge) [Redacted] Amendments (in addition to transaction charge) [Redacted] Manual Instruction Surcharge (in addition to transaction charge) ** [Redacted] Electronic Non-STP Surcharge (in addition to transaction charge) *** [Redacted] Manual Corporate Action Instruction [Redacted] Proxy (per vote) [Redacted] * Memos:[Redacted] ** Manual Instruction Surcharge:[Redacted] *** Electronic Non-STP Surcharge:[Redacted] C.Out-of-Pocket Fees (Custody Only) [Redacted] 8 FEE SCHEDULE (continued) FOR GLOBAL CUSTODY AND AGENCY SERVICES D.Global Fee Schedule Global Custody Core Service Fees Asset charges (per annum) and Transaction charges (per security movement). These global custody fees are all the fees contemplated in Section 4.1 of the Global Custody Rider to this agreement. Country of Investment Holdings (basis points) Transactions (U.S. Dollars) Country of Investment Holdings (basis points) Transactions (U.S. Dollars) Argentina [Redacted] [Redacted] Jordan [Redacted] [Redacted] Australia [Redacted] [Redacted] Korea [Redacted] [Redacted] Austria [Redacted] [Redacted] Malaysia [Redacted] [Redacted] Belgium [Redacted] [Redacted] Mexico [Redacted] [Redacted] Brazil [Redacted] [Redacted] Morocco [Redacted] [Redacted] Chile [Redacted] [Redacted] Netherlands [Redacted] [Redacted] China [Redacted] [Redacted] New Zealand [Redacted] [Redacted] Colombia [Redacted] [Redacted] Norway [Redacted] [Redacted] Czech Republic [Redacted] [Redacted] Pakistan [Redacted] [Redacted] Denmark [Redacted] [Redacted] Peru [Redacted] [Redacted] Egypt [Redacted] [Redacted] Philippines [Redacted] [Redacted] Finland [Redacted] [Redacted] Poland [Redacted] [Redacted] France [Redacted] [Redacted] Portugal [Redacted] [Redacted] Germany [Redacted] [Redacted] Russia [Redacted] [Redacted] Greece [Redacted] [Redacted] Singapore [Redacted] [Redacted] Hong Kong [Redacted] [Redacted] South Africa [Redacted] [Redacted] Hungary [Redacted] [Redacted] Spain [Redacted] [Redacted] India [Redacted] [Redacted] Sweden [Redacted] [Redacted] Indonesia [Redacted] [Redacted] Switzerland [Redacted] [Redacted] Ireland [Redacted] [Redacted] Taiwan [Redacted] [Redacted] Israel [Redacted] [Redacted] Thailand [Redacted] [Redacted] Italy [Redacted] [Redacted] Turkey [Redacted] [Redacted] Japan [Redacted] [Redacted] United Kingdom [Redacted] [Redacted] 9 FEE SCHEDULE (continued) FOR GLOBAL CUSTODY AND AGENCY SERVICES E. Agency Services JPMorgan shall be entitled to receive transaction fees from Authorized Participants (APs) according to the following schedule. JPMorgan is entitled to transaction fees even if the fee is not delivered or required to be delivered from the Authorized Participant.If the transaction fee is not delivered by the Authorized Participant than the fee will be paid to JPMorgan by the relevant fund. For all “Ultra” funds where a cash Creation Unit transaction occurs; JPM will reimburse the funds for any transaction fee collected from APs [Redacted]. Transaction fee schedule charged to create or redeem Creation Units regardless of number of units redeemed or created for an order: FUNDS FEE Fund Style ProShares Ultra S&P500® [Redacted] Ultra ProShares Short S&P500® [Redacted] Short ProShares UltraShort S&P500® [Redacted] Short ProShares Ultra QQQ® [Redacted] Ultra ProShares Short QQQ® [Redacted] Short ProShares UltraShort QQQ® [Redacted] Short ProShares Ultra Dow30SM [Redacted] Ultra ProShares Short Dow30SM [Redacted] Short ProShares UltraShort Dow30SM [Redacted] Short ProShares Ultra MidCap400 [Redacted] Ultra ProShares Short MidCap400 [Redacted] Short ProShares UltraShort MidCap400 [Redacted] Short ProShares Ultra Russell2000 [Redacted] Ultra ProShares Short Russell2000 [Redacted] Short ProShares UltraShort Russell2000 [Redacted] Short ProShares Ultra SmallCap600 [Redacted] Ultra ProShares Short SmallCap600 [Redacted] Short ProShares UltraShort SmallCap600 [Redacted] Short ProShares Ultra Russell1000 Value [Redacted] Ultra ProShares Short Russell1000 Value [Redacted] Short ProShares UltraShort Russell1000 Value [Redacted] Short ProShares Ultra Russell1000 Growth [Redacted] Ultra ProShares Short Russell1000 Growth [Redacted] Short 10 ProShares UltraShort Russell1000 Growth [Redacted] Short ProShares Ultra Russell MidCap Value [Redacted] Ultra ProShares Short Russell MidCap Value [Redacted] Short ProShares UltraShort Russell MidCap Value [Redacted] Short ProShares Ultra Russell MidCap Growth [Redacted] Ultra ProShares Short Russell MidCap Growth [Redacted] Short ProShares UltraShort Russell MidCap Growth [Redacted] Short ProShares Ultra Russell2000 Value [Redacted] Ultra ProShares Short Russell2000 Value [Redacted] Short ProShares UltraShort Russell2000 Value [Redacted] Short ProShares Ultra Russell2000 Growth [Redacted] Ultra ProShares Short Russell2000 Growth [Redacted] Short ProShares UltraShort Russell2000 Growth [Redacted] Short ProShares Ultra Basic Materials [Redacted] Ultra ProShares ShortBasic Materials [Redacted] Short ProShares UltraShortBasic Materials [Redacted] Short ProShares Ultra Consumer Goods [Redacted] Ultra ProShares Short Consumer Goods [Redacted] Short ProShares UltraShort Consumer Goods [Redacted] Short ProShares Ultra Consumer Services [Redacted] Ultra ProShares Short Consumer Services [Redacted] Short ProShares UltraShort Consumer Services [Redacted] Short ProShares Ultra Financials [Redacted] Ultra ProShares Short Financials [Redacted] Short ProShares UltraShort Financials [Redacted] Short ProShares Ultra Health Care [Redacted] Ultra ProShares Short Health Care [Redacted] Short ProShares UltraShort Health Care [Redacted] Short ProShares Ultra Industrials [Redacted] Ultra ProShares Short Industrials [Redacted] Short ProShares UltraShort Industrials [Redacted] Short ProShares Ultra Oil & Gas [Redacted] Ultra ProShares Short Oil & Gas [Redacted] Short ProShares UltraShort Oil & Gas [Redacted] Short ProShares Ultra Real Estate [Redacted] Ultra ProShares Short Real Estate [Redacted] Short ProShares UltraShort Real Estate [Redacted] Short ProShares Ultra Semiconductors [Redacted] Ultra ProShares Short Semiconductors [Redacted] Short ProShares UltraShort Semiconductors [Redacted] Short ProShares Ultra Technology [Redacted] Ultra ProShares Short Technology [Redacted] Short ProShares UltraShort Technology [Redacted] Short ProShares Ultra Utilities [Redacted] Ultra ProShares Short Utilities [Redacted] Short ProShares UltraShort Utilities [Redacted] Ultra ProShares Short MSCI Emerging Markets [Redacted] Short 11 ProShares Short MSCI EAFE [Redacted] Short ProShares UltraShort MSCI Emerging Markets [Redacted] Short ProShares UltraShort MSCI Japan [Redacted] Short ProShares UltraShort MSCI EAFE [Redacted] Short ProShares UltraShort FTSE China 25 [Redacted] Short ProShares UltraShort 7-10 Year Treasury [Redacted] Short ProShares UltraShort 20+ Year Treasury [Redacted] Short ProShares Ultra FTSE China 25 [Redacted] Ultra ProShares Ultra FTSE China 25 [Redacted] Ultra ProShares Ultra MSCI Japan [Redacted] Ultra ProShares Ultra MSCI Japan [Redacted] Ultra ProShares Ultra Telecommunications [Redacted] Ultra ProShares UltraShort Telecommunications [Redacted] Short ProShares Ultra MSCI EAFE [Redacted] Ultra ProShares Ultra MSCI EAFE [Redacted] Ultra ProShares Ultra MSCI Emerging Markets [Redacted] Ultra ProShares Ultra MSCI Emerging Markets [Redacted] Ultra ProShares UltraShort MSCI Europe [Redacted] Short ProShares UltraShort MSCI Pacific ex-Japan [Redacted] Short ProShares UltraShort MSCI Brazil Capped [Redacted] Short ProShares UltraShort MSCI Mexico Capped IMI [Redacted] Short ProShares Ultra Russell3000 [Redacted] Ultra ProShares UltraShort Russell3000 [Redacted] Short ProShares Large Cap Core Plus [Redacted] Alpha 12 ProShares UltraPro S&P500® [Redacted] Ultra ProShares UltraPro Short S&P500® [Redacted] Short ProShares Short 7-10 Year Treasury [Redacted] Short ProShares Short 20+ Year Treasury [Redacted] Short ProShares Ultra 7-10 Year Treasury [Redacted] Ultra ProShares Ultra 20+ Year Treasury [Redacted] Ultra ProShares UltraPro Dow30 [Redacted] Ultra ProShares UltraPro MidCap400 [Redacted] Ultra ProShares UltraPro Russell2000 [Redacted] Ultra ProShares UltraPro QQQ [Redacted] Ultra ProShares UltraPro Short Dow30 [Redacted] Short ProShares UltraPro Short MidCap400 [Redacted] Short ProShares UltraPro Short Russell2000 [Redacted] Short ProShares UltraPro Short QQQ [Redacted] Short ProShares Short Basic Materials [Redacted] Short ProShares Short Real Estate [Redacted] Short ProShares Short FTSE China 25 [Redacted] Short ProShares Ultra Nasdaq Biotechnology [Redacted] Ultra ProShares UltraShort Nasdaq Biotechnology [Redacted] Short ProShares Ultra KBW Regional Banking [Redacted] Ultra ProShares Short KBW Regional Banking [Redacted] Short ProShares Ultra MSCI Europe [Redacted] Ultra ProShares Ultra MSCI Pacific ex-Japan [Redacted] Ultra ProShares Ultra MSCI Brazil Capped [Redacted] Ultra ProShares Ultra MSCI Mexico Capped IMI [Redacted] Ultra ProShares RAFI Long/Short [Redacted] Alpha 13 ProShares Hedge Replication ETF [Redacted] Alpha ProShares Ultra TIPS [Redacted] Ultra ProShares UltraShort TIPS [Redacted] Short ProShares Short High Yield [Redacted] Short ProShares Short Investment Grade Corporate [Redacted] Short ProShares UltraShort 3-7 Year Treasury [Redacted] Short ProShares Short 7-10 Year Treasury [Redacted] Short ProShares Ultra High Yield [Redacted] Ultra ProShares Ultra Investment Grade Corporate [Redacted] Ultra ProShares German Sovereign/Sub-Sovereign ETF [Redacted] Specialty ProShares UltraPro 10 Year TIPS/TSY Spread [Redacted] Specialty ProShares UltraPro Short 10 Year TIPS/TSY Spread [Redacted] Specialty ProShares 30 Year TIPS/TSY Spread [Redacted] Specialty ProShares UltraPro MSCI Emerging Markets [Redacted] Short ProShares UltraPro Short MSCI Emerging Markets [Redacted] Short ProShares UltraPro 20+ Year Treasury [Redacted] Short ProShares UltraPro Short 20+ Year Treasury [Redacted] Short ProShares Covered Bond [Redacted] Ultra ProShares UltraPro Financials [Redacted] Ultra ProShares UltraPro Short Financials [Redacted] Short ProShares Merger ETF [Redacted] Specialty ProShares Global Listed Private Equity ETF [Redacted] Specialty ProShares High Yield–Interest Rate Hedged [Redacted] Specialty ProShares S&P 500 Aristocrats ETF [Redacted] Specialty ProShares Investment Grade – Interest Rate Hedged [Redacted] Specialty ProShares Short Term USD Emerging Markets Bond ETF [Redacted] Specialty ProShares DJ Brookfield Global Infrastructure ETF [Redacted] Specialty ProShares CDS North American HY Credit ETF [Redacted] Specialty ProShares CDS Short North American HY Credit ETF [Redacted] Specialty ProShares CDS North American IG Credit ETF [Redacted] Specialty ProShares CDS Short North American IG Credit ETF [Redacted] Specialty ProShares MSCI EAFE Dividend Growers ETF [Redacted] Specialty ProShares MSCI Emerging Markets Dividend Growers ETF [Redacted] Specialty ProShares Morningstar Alternatives Solution ETF [Redacted] Specialty ProShares USD Emerging Markets Bond - Interest Rate Hedged [Redacted] Specialty 136. ProShares Russell 2000 Dividend Growers ETF [Redacted] Specialty 137. ProShares S&P Midcap 400 Dividend Aristocrats ETF [Redacted] Specialty 138. ProShares Ultra Gold Miners [Redacted] Ultra 14 139. ProShares Ultra Junior Miners [Redacted] Ultra 140. ProShares UltraShort Gold Miners [Redacted] Short 141. ProShares UltraShort Junior Miners [Redacted] Short 15 Additional Transaction Fees. [Redacted] Fee Proposal Acknowledgement The foregoing fee proposal covers custody, settlement and certain associated services to be performed by JPMorgan Chase Bank, N.A. ("J.P. Morgan") and/or certain subsidiaries and/or affiliates for ProShares.The signature below indicates that I, as a duly authorized representative of ProShares, have reviewed and accept this fee proposal, which will take effect upon the start of provision of the services described herein by J.P. Morgan for ProShares.This fee proposal will be attached as a schedule to, and will be incorporated into, the custody or trust agreement(s) in effect between ProShares and J.P. Morgan. This fee schedule shall be in effect for three years from the effective date of 06/01/2011, subject to earlier termination in accordance with Section 9 of the Agreement. Accepted by: ProShares TrustJPMorgan Chase Bank, N.A. /s/ Todd B. Johnson/s/ Josh Jacobs Name:Todd B. JohnsonName:Josh Jacobs Title:PresidentTitle:Vice President Date:February 11, 2015Date:February 11, 2015 16
